Citation Nr: 0306570	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  96-35 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
synovitis, right ankle with posttraumatic degenerative 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease with patellofemoral joint syndrome, right knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease with patellofemoral joint syndrome, left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a 10 percent evaluation 
for both the right and left knees effective January 17, 1996 
and continued the 10 percent evaluation for the veteran's 
right ankle disability.  By a rating decision dated October 
2002, the RO increased the veteran's rating for his right 
ankle disability to 20 percent effective March 10, 1998.


FINDINGS OF FACT

1.  The veteran's service connected chronic synovitis, right 
ankle with posttraumatic degenerative arthritis is manifested 
by no more than marked limitation of motion, but without 
ankylosis.

2.  The veteran's service connected degenerative joint 
disease with patellofemoral joint syndrome, right knee is 
manifested by pain, range of motion from 5 to 135 degrees, 
with x-ray evidence of mild osteoarthritis; but with no more 
than slight recurrent subluxation or lateral instability.


3.  The veteran's service connected degenerative joint 
disease with patellofemoral joint syndrome, left knee is 
manifested by pain, range of motion from 5 to 135 degrees, 
with x-ray evidence of mild osteoarthritis; but with no more 
than slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected chronic synovitis, right ankle with 
posttraumatic degenerative arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1), 
Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 
(2002).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease with patellofemoral joint 
syndrome, right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5257 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease with patellofemoral joint 
syndrome, left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5257 (2002).

4.  The scheduler criteria for an evaluation for a separate 
10 percent rating for degenerative joint disease with 
patellofemoral joint syndrome, right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5256, 5260, 5261, 5262 (2002).

5.  The scheduler criteria for an evaluation for a separate 
10 percent rating for degenerative joint disease with 
patellofemoral joint syndrome, left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5256, 5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated March 
1996, March 1998, May 2001, and May 2002; VA outpatient 
treatment records dated August 1995 to March 1998.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In July 2001, the Board remanded the case for a VA orthopedic 
examination.  In that Remand, the veteran was informed of the 
newly enacted VCAA.

In April 2002, the RO sent the veteran a letter informing him 
that his claim was being forwarded to the Board of Veterans' 
Appeals, and that he could submit additional evidence in 
support of his claim.  

In the October 2002 supplemental statement of the case, the 
RO again informed the veteran of the VCAA explaining what 
evidence was necessary to establish entitlement to the 
benefits sought, what information was needed from the 
veteran, or what additional evidence the veteran would like 
the VA to obtain.  In addition, the RO informed the veteran 
that VA would assist in obtaining evidence and information 
such as medical reports, employment records, and records of 
federal agencies.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(Diagnostic Codes 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.


Background

At his March 1996 VA examination, the veteran reported 
constant bilateral knee pain.  He described the pain as 
moderate, which increased with weight bearing activities of 
more than one hour.  Stair climbing also increased his 
discomfort.  He described joint noise in both knees and 
occasional giving way of the knees but denied locking of the 
knees.  The veteran also reported that his ankle had become 
more unstable and he was evaluated at the Portland VAMC and 
treated with a brace for the instability and for the 
degenerative joint disease in the ankle.  He complained of 
pain in the ankle, which increased with weight bearing 
activities.  He indicated that his ankle swelled and locked 
on occasion.  He wore a double-hinged lock brace on the right 
ankle at all times.  

The examination showed that the veteran was obese with a gait 
within normal limits.  The knees showed no scar, muscle 
atrophy or obvious deformity.  There was no swelling noted.  
There was no joint line tenderness.  Deep tendon reflexes 
were +2/4 bilaterally.  There was moderate crepitus with 
range of motion.  McMurray's sign was negative.  Range of 
motion was 0-130 degrees bilaterally.  Motor examination was 
5/5 throughout.  There was a negative anterior drawer sign 
and no ligamentous laxity noted.  X-rays of the knees 
revealed mild degenerative joint disease.

Examination of the ankles showed that the veteran was able to 
stand on his heels and toes.  There was no obvious deformity 
or muscle atrophy noted.  Range of motion of the ankles 
revealed dorsiflexion, 20 degrees bilaterally; plantar 
flexion 50 degrees bilaterally; abduction, 10 degrees 
bilaterally; adduction, 25 degrees right, 20 degrees left.  
There was tenderness on palpation over both ankles.  Deep 
tendon reflexes +2/4 bilaterally.  Dorsalis pedis and 
posterior tibial pulses were +2/4 bilaterally.  Sensory 
examination was 5/5 throughout.  X-rays of the ankles 
revealed old trauma with degenerative joint disease and a 
moderate opening of the ankle mortis of the right ankle on 
the stress view.  

VA outpatient treatment records dated August 1995 to March 
1998 show that the veteran underwent lateral ligament 
reconstruction surgery on his service connected right ankle 
in April 1997.  The postoperative plan indicated that the 
veteran would be in a splint for two weeks time and he would 
return and placed in a cast in which he could start to begin 
weight bearing, with total immobilization of around six 
weeks, and would begin ankle range of motion.  Treatment in 
June 1997 showed cast removal with possible 3-D walker.  
Treatment in July 1997 shows right ankle range of motion of 
dorsiflexion to 0 degrees, plantar flexion to 40 degrees, and 
inversion and eversion to 20 degrees.  It was noted that the 
veteran was cleared for return to work and that he was to 
limit walking to less than four hours a day until August 
1997, with no restrictions.

At his March 1998 VA examination, the veteran reported 
bothersome knee pain bilaterally, worse on the left.  There 
was no collapsing or locking of either knee.  The knees did 
not feel weak.  The ankle pain was bothersome on the right 
and minimal on the left.  The mild left ankle symptoms 
started a year ago.  Both ankles had good stability and the 
right was improved with recent surgery.  He indicated that 
the ankles did not sprain easily at the present time, but the 
right continued to be painful.  He indicated that the ankles 
were not weak.  The veteran reported that the right foot had 
some pain radiating into the mid foot area from the ankle and 
also had some occasional numbness.  Otherwise, he indicated 
his feet were okay.  He indicated that the most bothersome 
health problem in the last three months was the right ankle, 
especially the pain.  The second worst problem was both 
knees, especially the pain.  He reported that he had a right 
ankle procedure for ligament repair in April 1997.  He 
indicated this procedure had improved stability, but he 
continued with bothersome pain.  It was noted that a new 
brace was being fitted to try to help with the pain.

The examination showed the veteran to be somewhat overweight.  
There was some limping with the right ankle.  He was able to 
rise on the toes and heels.  He could stand on the medial and 
lateral borders of both feet.  He could flex forward and 
reach to the feet.  Knee motion was 0 to 135 bilaterally.  
There was no increase in joint fluid.  There was some mild 
pain with movement.  Patellar pain and crepitation were 
moderate bilaterally.  Joint lines were tender and ligaments 
were normal.  Knee pain was mostly in the patellar area when 
he had it.  Motion of foot and ankle allowed dorsiflexion 
15/20, plantar flexion 45/50, inversion 30/30, and eversion 
20/20.  There was some mild right ankle pain with these 
movements.  The right ankle had moderate anterior tenderness.  
Both ankles had slight swelling.  The right heel had some 
numbness posteriorly, but both heels were nontender.  Arch 
development was average and equal.  Arch and mid foot were 
nontender.  Forefoot areas were nontender.  Bothersome 
callouses were noted.  The examiner noted that his report of 
1991 mentioned review of x-rays at that time and the veteran 
was showing some degenerative changes at both knees and at 
the right ankle.  Radiology had read these various x-rays 
since and had not been very impressed with the degenerative 
changes, but the examiner noted that there actually were some 
early degenerative changes at both knees and some early 
degenerative changes at the right ankle.

At his May 2001 VA examination, the veteran reported that he 
had pain in his right ankle, which increased after surgery 
and seemed to swell.  The veteran indicated that he was a 
postal worker and on occasion wore a brace when his ankle got 
bad.  He testified that his ankle has not kept him off the 
street, but after driving for about five hours it became 
pretty painful.  He also indicated that he had trouble 
standing on his ankle and weight bearing.  The veteran 
reported a burning pain across the top of his foot, tingling 
where there was a scar, and numbness on the back part of his 
heel.  He described pain on motion.  The veteran testified 
that the symptomotolgy of his knees are basically the same.  
He described pain running across the middle part of his 
kneecap and down a bit below that.  The veteran did not 
notice that his knees had a tendency to swell.  He did not 
have a problem with weight bearing and his knees.  He 
indicated that he had problems with his knees on a daily 
basis and had a lot of problems going up and downs steps.  He 
did not have any problems with his knees locking, but did 
have problems with them giving out on him and limitation of 
motion.  

At his May 2002 VA examination, the veteran reported that he 
has had anterior pain in both knees and had some popping and 
grinding in his knees.  Sometimes he found that coming to a 
standing position after sitting down or kneeling down was a 
problem to him.  He indicated that the pain in his knees 
bothered him mostly while he was at work.  He occasionally 
got pain in his knees at night, and needed to move his legs 
to make them feel better.  He indicated that his right knee 
has swollen in front of the right patella, and some around 
the patella.  He did not feel that the knee was swollen at 
the time of the examination.  It was noted that the veteran 
had surgery in 1997 for the right ankle.  The veteran 
indicated that he did have more stability now in his right 
ankle, but he had continued to have pain in the ankle and was 
as bad as it was prior to surgery.  He reported wearing a 
brace from time to time, but did not have one on at the time 
of the examination.  

The examination showed that veteran walked without a limp and 
there was a lateral ankle scar over the lateral malleolus, 
which occurred slightly anteriorly distally.  He had a mild 
fullness anterior to the distal fibula at the ankle joint.  
There was no effusion in either ankle joint.  There was no 
clinical instability of either ankle.  At the medial 
malleolus level, the right ankle measured 11 inches in 
circumference.  The left ankle measured 10 1/2 inches in 
circumference.  Range of motion of the right ankle joint was 
dorsiflexion to 8 degrees, plantar flexion to 25 degrees, 
eversion to 0 degrees, and inversion 14 degrees.  There was 
mild tenderness just anterior to the lateral malleolus.  
There was just a little fullness in that area, but it 
probably was not within the ankle joint.  There was no 
effusion in the ankle joint.  He had a tingling sensation on 
the lateral aspect of his right foot just below and a little 
anterior to the lateral malleolus.  This same area had a mild 
decrease in sensation, but he could feel light touch.  The 
medial foot was normal to light touch and sensation.  His 
heel posteriorly had moderate diminished sensation to light 
touch.  On the plantar aspect of both feet, his sensation was 
normal to light touch.  The knees measured 16 inches in 
circumference at the mid patella bilaterally, and were equal 
in circumference.  His legs measured 33 3/4 inches from the 
anterior superior spines to the medial malleoli bilaterally.  
His measurement from the anterior superior spine to the heel 
with his feet at a right ankle measured 36 1/2 inches 
bilaterally and were equal.

There was no effusion in either knee and medial and 
collateral ligaments were intact to clinical examination.  
The examiner could find no subluxations of the knee.  The 
anterior and posterior cruciate ligaments were intact to 
clinical examination.  The patellas move freely on the 
femoral condyles.  At one handsbreadth above the upper pole 
of the patellas his thighs measure 21 inches in 
circumference, and was equal bilaterally.  The knee and ankle 
jerk reflexes were equal and active bilaterally.  His 
circulation of the lower extremities was grossly normal in 
appearance.  He had hair on his feet.

X-rays showed no evidence of arthritic spurring of the knee 
joints or of the patellofemoral joints.  There might be 
minimal narrowing of the knee joints with standing.  It was 
noted that this was probably consistent with the veteran's 
age.  No real arthritic spurring was evident.  X-rays of the 
right ankle showed medial narrowing of the ankle joint.  
There was no narrowing of the dome of the talus relative to 
the tibia.  There was an arthritic spur on the distal 
articular surface of the tibia medially, and probably within 
the medial collateral ligament there was an ectopic bone in 
that area.  This was noted as small.  There was some 
irregularity of the lateral malleolus, probably secondary to 
the drill holes, which were made surgically for repair of the 
lateral ligament.  

In response to a July 2001 Board remand, the examiner 
answered specific questions:

The range of motion of the right knee was normal from 5 
degrees hyperextension to 135 degrees flexion.  The range of 
motion of the left knee was the same.

There was no subluxation or lateral instability of the right 
or left knees.  The veteran did not have arthritis of the 
right or left knees.  The examiner noted that the veteran was 
able to stand and do knee lifts, stepping up onto a stool 
repeatedly with no evidence of weakened movement, excessive 
fatigability, incoordination, or pain.  

The examiner noted that the veteran did have symptoms of 
chondromalacia patellae with pain on activity with his knees, 
but there were no positive physical findings at this time, 
which was usual.  

The veteran had loss of range of motion in two components of 
his right ankle.  He had 8 degrees of dorsiflexion compared 
with 16 degrees on the left and the other was the movement of 
inversion, which had been limited by his surgery for his 
instability.  He inverted the right ankle 14 degrees; the 
left ankle inverted 22 degrees.  The veteran did have 
arthritis of the right ankle.  It was noted that the veteran 
was asked to stand on one foot, on the right foot, and on the 
left foot, and come up onto the ball of his foot with his 
total body weight on it.  He was able to do this both with 
his left and his right foot, and did not show excess 
fatigability on repeated movement of this sort.  

In regard to the DeLuca criteria, the examiner noted that he 
believed that the veteran's pain from his patellofemoral 
joint bilaterally was probably significant.   This would 
cause him to believe that this would be equal to the loss of 
5 degrees hyperextension of each knee due to the recurrent 
painful episodes.  This was not a large amount because the 
examiner could feel that this was not disabling pain usually.  
In regard to the right ankle, the traumatic arthritis was 
evident, and moderately severe.  He did have some decreased 
range of motion and the DeLuca criteria must be considered 
here.  The examiner indicated that the veteran probably with 
his symptoms of severe episodes of pain would result in 
further loss of dorsiflexion of 4 degrees and further loss of 
inversion of 6 degrees.

Analysis

Chronic synovitis, right ankle with post traumatic 
degenerative arthritis

The veteran's service-connected chronic synovitis, right 
ankle with post traumatic degenerative arthritis is currently 
rated as 20 percent disabling under the provisions of 38 
C.F.R. Part 4, § 4.71a, Diagnostic Codes 5010-5271.  That 
hyphenated diagnostic code addresses limitation of motion of 
the ankle joint (Diagnostic Code 5271) with x-ray evidence of 
traumatic arthritis (Diagnostic Code 5010).

Ankylosis of the ankle joint is rated as 20 percent disabling 
when fixed in plantar flexion of less than 30 degrees; as 30 
percent disabling when fixed in plantar flexion between 30 
and 40 degrees, or in dorsiflexion between 0 and 10 degrees; 
and as 40 percent disabling when fixed in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5270.

Synovitis is an "inflammation of a synovial membrane usually 
with pain and swelling of a joint." WEBSTER'S MEDICAL 
DICTIONARY 669; see Harder v. Brown, 5 Vet. App, 183, 184 
(1993).  Synovitis is rated based on limitation of motion.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5020.

It is noted that the only diagnostic code which provides a 
rating in excess of the 20 percent ratings currently assigned 
for the veteran's service-connected right ankle disability 
are the 30 and 40 percent evaluations assigned for ankylosis 
under Diagnostic Code 5270.  However, ankylosis (bony 
fixation) is not clinically shown in either of the veteran's 
right ankle joint, and a rating under that diagnostic code is 
precluded.

The VA examination in May 2002 showed that the veteran had 
range of motion of 8 degrees dorsiflexion, plantar flexion to 
25 degrees, eversion to 0 degrees, and inversion to 14 
degrees.  According to Plate II of the rating schedule in 38 
C.F.R. § 4.71a, normal ankle dorsiflexion is to 20 degrees 
and normal plantar flexion is to 45 degrees.  In addition, 
there was no effusion in the right ankle joint and no 
clinical instability.  The veteran was asked to stand on one 
foot, on the right foot, and on the left foot, and come up 
onto the ball of his foot with his total body weight on it.  
He was able to do this both with his left and his right foot, 
and did not show excess fatigability on repeated movement of 
this sort.  He did have pain evident of the right ankle on 
doing this test.  There was mild tenderness just anterior to 
the lateral malleolus and just a little fullness in that 
area, but was noted probably not within the ankle joint.  He 
had a tingling sensation on the lateral aspect of his right 
foot just below and a little anterior to the lateral 
malleolus.  This same area had a mild decrease in sensation, 
but he could feel light touch.  The medial foot was normal to 
light touch and sensation.  His heel posteriorly had moderate 
diminished sensation to light touch.

It is noted that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of the veteran's pain, swelling, weakness and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  The United States Court of Appeals for 
Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, when a veteran is assigned the maximum 
disability evaluation under a limitation of motion diagnostic 
code, an increase based upon complaints of pain is not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Since the veteran is already in receipt of the maximum rating 
for limitation of the right ankle under Diagnostic Code 5271 
(the maximum rating is a 20 percent rating) the veteran's 
claim for disability ratings in excess of 20 percent must be 
denied.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 20 percent for his right 
ankle disability.  As such, the benefit-of-the-doubt doctrine 
is not for application.  Accordingly, the 20 percent 
evaluation from March 10, 1998, the date that the veteran's 
temporary 100 percent convalescence period ended, for the 
right ankle disability was proper, and the veteran's claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision it is found that a higher rating is 
also not appropriate under 38 C.F.R. § 3.321(b).  As to the 
disability picture presented, the veteran's right ankle 
disability is not so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, so as to render impractical the 
regular schedular standards.  38 C.F.R. § 3.321(b).  The 
record does not reflect frequent hospital care, and any 
interference with the veteran's employment in this case is 
not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  It is noted 
that the 20 percent rating for the right ankle from March 10, 
1998 accounts for what is considered to be the average 
impairment of earning capacity for veteran's disability.  In 
sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and consequently, a 
higher rating on an extraschedular basis is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Increased evaluation for degenerative joint disease with 
patellofemoral joint syndrome, right and left knees

The veteran's degenerative joint disease with patellofemoral 
joint syndrome, right and left knees are each currently rated 
as 20 percent disabling under the provisions of 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5010-5257.  Under this 
code, moderate impairment of the knee warrants a 20 percent 
evaluation, and a 30 percent evaluation requires severe 
impairment of the knee.

Ankylosis of the knee warrants a 30 percent evaluation if it 
involves a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  A 40 percent 
evaluation contemplates flexion between 10 degrees and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5262 addresses impairment of the tibia and 
fibula and provides a 10 percent evaluation with slight knee 
or ankle disability.  A 20 percent evaluation is provided for 
moderate knee or ankle disability.  A 30 percent evaluation 
is provided for marked knee or ankle disability, and a 40 
percent evaluation where there is nonunion of the tibia and 
fibula, with loose motion, requiring a brace.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable. Diagnostic Code 5261 pertains to limitation 
of motion on leg extension.  Under this code, limitation on 
extension to 45 degrees warrants a 50 percent evaluation; 
limitation to 30 degrees warrants 40 percent; limitation to 
20 degrees warrants 30 percent; limitation to 15 degrees 
warrants 20 percent; limitation to 10 degrees warrants 10 
percent; and limitation to 5 degrees is non-compensable.

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders, 
stating that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  
The General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, noting that:

Code 5257 provides for evaluation of instability of the knee 
without reference to limitation of motion.  The terms of Code 
5003, on the other hand, refer not to instability but to X-
ray findings and limitation of motion "under the appropriate 
diagnostic Codes for the specific joint or joints involved 
(Code 5200 etc.)."  The reference to "Code 5200 etc." 
associates Code 5003 with the Diagnostic Codes involving 
limitation of motion.  Since Code 5257 is not among those 
Codes, it is not thereby associated with Code 5003.  Thus, 
Code 5003 does not appear to allow consideration of 
instability in the evaluation of arthritis.

Since the plain terms of Code 5257 and 5003 suggest that 
those Codes apply either to different disabilities or to 
different manifestations of the same disability, the 
evaluation of knee dysfunction under both Codes would not 
amount to pyramiding under section 4.14.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
Codes, there is no additional disability for which a rating 
may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Where additional disability is shown, however, a veteran 
rated under Code 5257 can also be compensated under Code 5003 
and vice versa.



In a more recent opinion of August 14, 1998, the VA General 
Counsel clarified that although some limitation in range of 
motion of the leg must be present for a separate rating, it 
need not be compensable but must at least meet the criteria 
for a zero percent rating under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-98.  However, painful motion of a 
major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

The clinical findings of record do not reveal a bilateral 
knee disability picture that warrants an evaluation in excess 
of the currently assigned 10 percent for each knee under 
Diagnostic Code 5257.  At his May 2002 VA examination, the 
veteran's knee range of motion was 5 to 135 degrees 
bilaterally.  There was no subluxation or lateral instability 
of the right or left knees.  Although the examiner noted that 
there was no arthritis in the right or left knees x-rays 
revealed mild osteoarthritis bilaterally.  The examiner noted 
that the veteran did have symptoms of chondromalacia patellae 
with pain on activity with his knees, but there were no 
positive physical findings at the time, which he noted was 
not unusual.

There is no evidence that the veteran's bilateral knee 
disability is manifested by moderate recurrent subluxation or 
lateral instability, or that it causes more than slight 
overall right knee impairment which would warrant an 
evaluation in excess of the 10 percent for each knee under 
Diagnostic Code 5257.  Therefore, a preponderance of the 
evidence is against a higher evaluation under this diagnostic 
code.  38 U.S.C.A. § 5107.





However, there is radiographic evidence of arthritis of the 
right and left knees, along with knee pain and some 
limitation of motion.  It is noted that although the examiner 
indicated in the May 2002 VA examination that the veteran's 
bilateral knee range of motion was normal, the VA interprets 
normal range of motion of the knee from 0 to 140 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2002).  The veteran's range 
of motion was from 5 to 135 degrees bilaterally.  Therefore, 
with consideration of VAOPGCPREC 9-98 and Lichtenfels, the 
evidence supports the assignment of a separate 10 percent 
evaluation for each knee based upon arthritis and limitation 
of motion.  However, even with consideration of the pain, the 
medical evidence reflects that additional limitation of 
motion has not been demonstrated, noting that the most recent 
examination report reflects that, even with consideration of 
pain on use, range of motion was 5 to 135 degrees.  Finally, 
in the absence of ankylosis (Diagnostic Code 5256) or 
impairment of the tibia and fibula (Diagnostic Code 5262), 
there is no basis for evaluating of the veteran's disability 
under any other diagnostic code.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5256, 5262.  The benefit of the doubt has 
been resolved in the veteran's favor to this extent.  
38 U.S.C.A. § 5107.  

Consideration has been given as to whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular scheduler standards.  In the absence of such factors, 
it is determined that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell, 9 Vet. App. at 239; Shipwash, 8 Vet. 
App. at 227.





ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic synovitis, right ankle with posttraumatic 
degenerative arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease with patellofemoral joint 
syndrome, right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease with patellofemoral joint 
syndrome, left knee is denied.

A separate, additional evaluation of 10 percent for arthritis 
of the right knee with limitation of motion is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A separate, additional evaluation of 10 percent for arthritis 
of the left knee with limitation of motion is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

